The arguments and amendments submitted 02/04/2022 have been considered.  In light of amendments made, all prior claim objections and USC § 112(b) rejections are hereby withdrawn, unless indicated otherwise below.  The merits of the claims are addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-5 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4, lines 5-6, and claim 5, lines 5-6 each recite "said auxiliary material is stacked on at least a part of said at least one main material with regard to a width direction thereof".  The plain and ordinary meaning of “with regard to” is “concerning” or “on the subject of”, and therefore the claim is interpreted that the stacking is done on the subject of a width direction of the at least one main material.  However, the scope of stacking done on the subject of a width direction of the at least one main material and the relationship between these two elements is unclear, rendering the claim indefinite.  Is the stacking of the two materials performed in a width direction, along a width direction, etc?  What sort of regard is given to the width direction? For the purpose of examination, each of these recitations read on "said auxiliary material is stacked on at least a part of said at least one main material along a width direction thereof".  Examiner suggests amending these claims to read this way or in a similar manner to overcome this rejection. Dependent claims fall herewith.
Claim 5, line 16, recites "said merging section has a first region and a second region in the width direction".  It is unclear whether the first region is in the width direction or not, rendering the claim indefinite. For the purpose of examination, claim 5, line 16, reads on "said merging section has a first region in the width direction and a second region in the width direction".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
Claim 5, lines 23-24, recite “a channel height of said at least one main material forming channel in said first region”.  It is not clear whether this channel height is the same or different from the channel height for the same structure recited earlier in the claim, rendering the claim indefinite.  For the purpose of examination, claim 5, lines 23-24, reads on "said channel height of said at least one main material forming channel in said first region ".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
 Claim 5, lines 24-25, recite “a channel height of said auxiliary material forming channel in said first region”.  It is not clear whether this channel height is the same or different from the channel height for the same structure recited earlier in the claim, rendering the claim indefinite.  For the purpose of examination, claim 5, lines 24-25, reads on "said channel height of said auxiliary material forming channel in said first region".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
Claim 5, lines 25-26, recite “a channel height of said at least one main material forming channel in said second region”.  It is not clear whether this channel height is the same or different from the channel height for the same structure recited earlier in the claim, rendering the claim indefinite.  For the purpose of examination, claim 5, lines 25-26, reads on "said channel height of said at least one main material forming channel in said second region ".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
Claim 5, lines 26-27, recite “a channel height of said auxiliary material forming channel in said second region”.  It is not clear whether this channel height is the same or different from the channel height for the same structure recited earlier in the claim, rendering the claim indefinite.  For the purpose of examination, claim 5, lines 26-27, reads on "said channel height of said auxiliary material forming channel in said second region".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kido (JP 2009029104A, with text citations to attached Derwent abstract) in view of Kegasawa ‘517 (US PG Pub 2001/0005517) and Stafford (US Patent 3,583,032).
Regarding claim 5, Kido teaches a feed block (15 in Figs. 1-4) that feeds a laminated molten resin to a die (per Derwent abstract where 10 in Fig. 1 is a die), wherein said laminated molten resin has at least one main material that consists of a molten resin in a shape of a plate or a sheet (main material flowing along channel 31) and an auxiliary material that consists of a molten resin in a shape of a plate or a sheet (auxiliary material flowing along channel 32), wherein said auxiliary material is stacked on at least a part of said at least one main material along a width direction thereof (as shown in Figs. 3-4 where width direction is into the plane of the figure in Figs. 3-4 and is shown by axis label W in the perspective view of Fig. 2), the feed block comprising: 

an auxiliary material forming channel that allows a molten resin to flow therethrough in order to form said auxiliary material into a shape of a plate or a sheet (channel 32); 
a merging section that forms said laminated molten resin (section 35 in Figs. 2-4) wherein said at least one main material forming channel and said auxiliary material forming channel merge at said merging section (as shown in Figs. 2-4) and 
a channel for said laminated molten resin that is located downstream of said merging section (channel 36 in Figs. 2-4) and that feeds said laminated molten resin to said die (as shown in Figs. 1-2);	said merging section has a first region in the width direction (as shown in Fig. 2 the merging section has a first region in the width direction closer to the origin of the STW coordinate system, for example) and a second region in the width direction (region further away from the coordinate system axis and near the center of the feedblock in Fig. 2, for example), 
said auxiliary material forming channel merges with said at least one main material forming channel at said first and second regions (as shown in Fig. 2), and 
a combined channel height of a channel height of said main material forming channel in said first region and a channel height of said auxiliary material forming channel in said first region is equal to a combined channel height of a channel height of said main material forming channel in said second region and a channel height of said auxiliary material forming channel in said second region (as implicitly shown in Fig. 2).
Kido does not explicitly teach a channel height of said auxiliary material forming channel in said first region is higher than a channel height of said auxiliary material forming channel in said second region.  Kido also does not explicitly teach a channel height of said at least one main material forming channel in said first region is lower than a channel height of said at least one main material forming channel in said second region.
However, Kegasawa ‘517 teaches an apparatus for lamination of molten resins (Figs. 1-6) wherein a channel height (referred to as passage clearance in Fig. 4) of a material forming channel in a first region (first region 30A referred to as passage end near the origin in Fig. 4; see also first region 30A 
Furthermore, Kegasawa ‘517 implies a channel height of said at least one main material forming channel in said first region is lower than a channel height of said at least one main material forming channel in said second region (in Fig. 9, main material 36B is thinner in a first region at the ends and is thicker in a second region toward the center, thus implying the claimed relationship).
 Furthermore, Stafford teaches an apparatus for casting multi-layer film wherein a channel height of said at least one main material forming channel in said first region is lower than a channel height of said at least one main material forming channel in said second region (compare Figs. 3A and 3B showing variation in channel heights in first and second regions corresponding to slices IIIA and IIIB; see also Fig. 3C showing main material 53 is thinner in first region S compared with second region w2).
In view of the teachings of Kegasawa ‘517 and Stafford, it would have been obvious to one of ordinary skill in the plastic/resin forming arts at the time of filing to modify Kido’s feedblock so a channel height of the auxiliary material forming channel in the first region is higher than a channel height of said auxiliary material forming channel in the second region, as taught by Kegasawa ‘517 and Stafford, to predictably obtain a desired variation and/or profile in resin layer thickness for the auxiliary material layer along the width of the laminate including this layer. 
Allowable Subject Matter
Claims 2, 6-15 are allowed for the reasons provided in Sections 34-36 of the Office action, mailed 05/12/2021.
Claims 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth above the reasons provided in Sections 34-36 of the Office action, mailed 05/12/2021.
Claims 16-19 and 21 would be allowable if rewritten to overcome the rejection(s) of the respective base claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and all intervening claims.

Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered and are addressed in the sections above for claims 2 and 4 and below for claim 5.
Regarding claim 5, Applicant presents an argument contending that Kido and Kegasawa do not teach the features added to the claim by the present amendment in combination with the features recited relationships for the combined channel heights.
However, this argument is not persuasive for the following reasons.  Firstly, this line of argument is not persuasive because the courts have held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Secondly, the rejection is based upon the combination of the teachings of Kido,  Kegasawa ‘517, and Stafford and the arguments presented fail to consider what the combination of these teachings would have suggested to one of ordinary skill in the art about use of Kido’s feed block as modified by the teachings of Kegasawa ‘517 and Stafford as means for obtaining a desired variation and/or profile in resin layer thickness for the auxiliary material layer along the width of the laminate including this layer.  Lastly, this resulting control over auxiliary layer thickness profile obtained by combining the teachings of these references would have been predictable to one of ordinary skill in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JRS/
Examiner
Art Unit 1745



/JIMMY R SMITH JR./Examiner, Art Unit 1745